Case 2:18-cv-11086-SFC-PTM ECF No. 36-2 filed 12/24/19   PageID.1440   Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  TEMUJIN KENSU, INDIVIDUALLY,
  AND ON BEHALF OF ALL         Case No. 2:18-cv-11086-SFC-PTM
  OTHERS SIMILARLY SITUATED,
                               Hon. Sean F. Cox
           Plaintiff,          Mag. Judge Patricia T. Morris

        v.

  JPAY INC.

               Defendant.


  EXCOLO LAW PLLC                       MORGAN, LEWIS & BOCKIUS LLP
  Keith L. Altman (P81702)              Elizabeth Herrington (IL#6244547)
  Solomon M. Radner (P73653)            Zachary R. Lazar (IL#6325727)
  Ari Kresch (P29593)                   77 West Wacker Drive, Fifth Floor
  26700 Lahser Road, Suite 401          Chicago, IL 60601
  Southfield, MI 48033                  312-324-1000
  516-456-5885                          beth.herrington@morganlewis.com
  kaltman@lawampmmt.com
                                        HICKEY HAUCK BISHOFF & JEFFERS
                                        PLLC
  Attorneys for Plaintiff               Benjamin W. Jeffers (P57161)
                                        One Woodward Avenue, Suite 2000
                                        Detroit, MI 48226
                                        313.964.8600
                                        bjeffers@hhbjlaw.com

                                        Attorneys for Defendant

                  EXHIBITS IN SUPPORT OF DEFENDANT’S
                 OPPOSITION TO PLAINTIFF’S MOTION FOR
             CORRECTIVE ACTION AND TO COMPEL ARBITRATION
Case 2:18-cv-11086-SFC-PTM ECF No. 36-2 filed 12/24/19    PageID.1441   Page 2 of 2




 Exhibit A: Jpay 2019 Terms of Use

 Exhibit B: Letter from K. Altman dated August 26, 2019

 Exhibit C: Letter from K. Altman dated September 20, 2019

 Exhibit D: Letter from E. Herrington dated October 31, 2019

 Exhibit E:   Email from K. Altman dated October 31, 2019

 Exhibit F:   Letter from K. Altman dated November 4, 2019

 Exhibit G    Letter from K. Altman dated December 2, 2019

 Exhibit H: Unpublished Decisions
